Order entered March 12, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00017-CR

                             RICARDO BELTRAN, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F10-56077-M

                                          ORDER
       We REINSTATE this appeal.

       We ADOPT the trial court’s finding that this case arose from a remand for new

punishment hearing; therefore, the clerk’s record does not contain a charge to the jury on

guilt/innocence.

       Before the Court is court reporter Belinda Baraka’s February 11, 2019 request for

additional time to file the reporter’s record. We GRANT the request and ORDER the reporter’s

record due on or before March 29, 2019.

                                                   /s/   CORY L. CARLYLE
                                                         JUSTICE